DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendments filed on September 30, 2021, have been entered. 

Election/Restrictions
Applicants’ comments regarding the withdrawal of now-cancelled claims 28-30 are noted.  It is pointed out that Fig. 1B further includes a plurality of release layers (107) and epitaxial layers (109) and, as such, is patentably distinct from the structure in Fig. 1A which only includes a single release layer in the form of implanted/damaged region (103) with a single epitaxial layer (109).  It is the Examiner’s position that claim 1, as amended, is illustrated in, for example, at least Fig. 1K of the instant application rather than Fig. 1B.  



Priority
The present application is a continuation of U.S. Patent Appl. No. 15/426,770 which was filed on February 7, 2017, and is a continuation of U.S. Patent Appl. No. 13/731,453 (hereinafter “the ‘453 application”) which was filed on December 31, 2012, and which, in turn, is a continuation-in-part of U.S. Patent Appl. No. 13/160,307 (“the ‘307 application”) which was filed on June 14, 2011.  The subject matter recited in claims 12-13 which includes, inter alia, the misorientation angles , , and  does not appear to be fully supported by the ‘307 application and, hence, is only entitled to the December 31, 2012, priority date of the ‘453 application.  

Specification and Drawings
The amendments to the specification and drawings filed December 30, 2021, are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicants’ amendments to ¶[0051] and Figs. 1J and 1K of the specification appear to do more than merely correct “labeling errors” or to correct a “clear item number error” and, hence, effectively introduce new matter to the specification.  In particular, applicants’ attempt to remove the reference to label (109) and state that the first nitride crystal is “(not shown)” appears to be incorrect as epitaxial layers (109) are clearly shown in Figs. 1J and 1K.  Additionally, altering the labeling of the outermost surface (111) of the epitaxial layers (109) in Figs. 1J and 1K from (111) to (114) and referring to it as an “opposing 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
New claim 32 recites that the first and second grown epitaxial layer comprise GaN and the “first release layer and the second release layer comprise AlxInyGa1-x-yN, where 0 ≤ 2, y, x+y ≤ 1.”  However, when x = 0 and y = 0 the release layer is comprised of GaN and, hence, is indistinguishable from the epitaxial layer.  Thus, it is unclear how the release layer can adequately serve its intended function when it is comprised of the same material as the epitaxial layer.  



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 14, 24, 27, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,818,529 to Bachrach, et al. (hereinafter “Bachrach”) in view of U.S. Patent Appl. Publ. No. 2005/0118349 to Whitehead, et al. (“Whitehead”) and further in view of U.S. Patent Appl. Publ. No. 2006/0228901 to Yoon, et al. (“Yoon”) and U.S. Patent Appl. Publ. No. 2005/0170611 to Ghyselen, et al. (“Ghyselen”) and still further in view of U.S. Patent No. 5,474,021 to Tsuno, et al. (“Tsuno”). 
Regarding claim 1, Bachrach teaches a method for growth of a large-area merged crystal (see, e.g., the Abstract, Figs. 1-16, and entire reference), the method comprising:
depositing an adhesion layer on a surface of a handle substrate (see, e.g., Figs. 2-3 and col. 7, l. 29 to col. 8, l. 30 which teach depositing a bonding layer (20) on a handle substrate (5));
providing at least a first crystal assembly comprising a first crystal, a release layer, and a first epitaxial layer (see, e.g., Figs. 4-7 and col. 5, l. 65 to col. 7, l. 28 which teach providing a plurality of donor substrates (55), including a first donor substrate (70) having a separation layer (80) formed by ion implantation with a first donor portion (85))
and a second crystal assembly comprising a second crystal, a second release layer, and a second epitaxial layer (see, e.g., Figs. 4-7 and col. 5, l. 65 to col. 7, l. 28 which teach providing a plurality of donor substrates (55), including a 
wherein the first and second release layers are capable of being selectively electrochemically etched or photoelectrochemically etched preferentially with respect to the first crystal and the second crystal (see, e.g., Figs. 4-7 and col. 5, l. 65 to col. 7, l. 28 which teach that the separation layer (80) in each of the first and second crystal assembly may be formed by ion implantation; moreover, the separation layer (80) is capable of being selectively electrochemically or photoelectrochemically etched); 
bonding the first epitaxial layer to the adhesion layer (see, e.g., Figs. 8-10 and col. 8, l. 29 to col. 9, l. 36 which teach that the first donor portion (85) is bonded to the bonding layer (20) on the handle substrate (5));
separating at least a portion of the first crystal from at least a portion of the first epitaxial layer to form a first region of the first epitaxial layer that remains bonded to the handle substrate (see, e.g., Figs. 8-9 and col. 8, l. 29 to col. 9, l. 36 which further teach that the first donor portion (85) is separated from the donor substrate (70) along the separation layer (80)); 
bonding the second epitaxial layer to the adhesion layer proximate to the first region of the first epitaxial layer (see, e.g., Figs. 8-12 and col. 8, l. 29 to col. 10, l. 64 which teach that a plurality of donor portions (85) are positioned in an array across the surface of the handle substrate which necessarily means that a second donor portion (85) is bonded to the bonding layer (20) proximate to the first donor portion);
separating at least a portion of the second crystal from at least a portion of the second epitaxial layer to form a second region of the second epitaxial layer that remains bonded to the handle substrate to form a tiled substrate (see, e.g., Figs. 8-12 and col. 8, l. 29 to col. 10, l. 64 which teach that the donor portion (85) is separated from the donor substrate (70) along the separation plane for each tiled donor portion (85) in Figs. 11-12).  
Bachrach does not explicitly teach that the first crystal and second crystal are separated from the first and second epitaxial layers by electrochemically or photoelectrochemically etching at least a portion of the first or second release layer, respectively.  However, in Figs. 1(a)-(c) and ¶¶[0026]-[0033] as well as elsewhere throughout the entire reference Whitehead teaches an analogous method of removing a thin crystalline layer (22) from a substrate (10) by initially implanting high energy ions (16) through a top surface (12) to a predetermined depth (18).  In ¶[0029] and Examples 1-2 in ¶¶[0032]-[0033] Whitehead specifically teaches that the substrate (10) is severed along region (18) by immersion in an acid etch and performing electrochemical etching.  Thus, a person of ordinary skill in the art would look to the teachings of Whitehead and would readily recognize that electrochemical etching may be used to promote separation along the ion implanted layer in the method of Bachrach with the motivation for doing so being to accelerate the separation process and promote separation along a predetermined planar surface.  The application of a known technique to a known device, method, or product ready for improvement to yield predictable results supports a prima facie determination of obviousness.  See, e.g., MPEP 2143(D).
prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.  It is noted that although Whitehead teaches the use of electrochemical etching to remove an ion implanted layer, at least Figs. 2-3, ¶¶[0020]-[0022], and ¶¶[0050]-[0173] as well as elsewhere throughout the entire reference Ghyselen teaches an analogous method of growing and transferring a useful layer (3B) from a donor wafer (10) by etching along a first layer (2) such that the useful layer (3B) is transferred to a receiving substrate (5).  In ¶[0022] Ghyselen specifically teaches that the useful layers may be removed by electrochemical or photo-electrochemical etching.  Thus, a person of ordinary skill in the art would look to the teachings of Ghyselen and would readily recognize that the release layer (120) in the method of Yoon may also be preferentially etched via electrochemical etching since this would involve nothing more than the use of a known technique according to its intended use.  The specific motivation for using electrochemical etching of the epitaxially grown release layer would be to, for example, specifically remove only the release layer without damaging the epitaxial layer.  
Bachrach, Whitehead, Yoon, and Ghyselen do not explicitly teach the step of laterally and vertically growing a crystalline composition over the tiled substrate to form a merged crystal.  However, in Figs. 6-7 and col. 6, l. 25 to col. 8, l. 65 Tsuno teaches a method of forming a diamond plate from a plurality of plates (30) which are provided in a tiled arrangement on a handle substrate (31).  A diamond layer (32) is deposited onto the plurality of plates (30) in order to form a merged crystal having a surface (30’a) suitable for epitaxial growth.  Then in Figs. 11-12 and col. 12, l. 40 to col. 13, l. 25 Tsuno further teaches performing vapor deposition of a diamond layer (64) onto the tiled substrates (30) prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 14, Bachrach teaches that bonding of at least the first grown epitaxial layer and the second grown epitaxial layer to the adhesion layer to form the tiled substrate is performed by a wafer bonding process (see, e.g., Figs. 8-12 and col. 8, l. 29 to col. 10, l. 64 of Bachrach which teach that the plurality of donor portions (85) are bonded to the handle substrate (5) via the bonding layer (20) in a wafer bonding process; alternatively see Fig. 6 and ¶[0030] of Yoon which teach attaching the nitride epitaxial layer (140) to a carrier substrate (150)).  
Regarding claim 24, Bachrach teaches that a gap is formed between the first grown epitaxial layer and the second grown epitaxial layer, the gap is measured in a direction parallel to a surface of the adhesion layer to which the first grown epitaxial layer and the second grown epitaxial layer are bonded (see, e.g., Fig. 11 and col. 8, l. 29 to 
Regarding claim 26, Bachrach and Tsuno do not explicitly teach that the first epitaxial layer and the second epitaxial layer have a thickness of between 1 micrometer and 50 micrometers.  However, in ¶[0026] Whitehead teaches that the ion implantation depth (18) and, hence, the thickness of region (22) may be controlled by adjusting the energy of the implanted hydrogen ions from 20 keV to 5 MeV which produces a depth of region (18) which ranges from 0.05 up to 200 m.  Thus, a person of ordinary skill in the art would look to the teachings of Whitehead and would readily recognize that a the thickness of the donor portion (85) utilized in the method of Bachrach may be controlled to the desired value, including within the claimed range of 1 to 50 m by controlling the ion implantation energy and, hence, the implantation depth with the motivation for doing so being to produce a tiled arrangement of seed crystals which has the thickness necessary to produce a merged crystal having the materials desired properties.  Then in Figs. 4 & 6 and ¶¶[0028]-[0030] Yoon teaches that the thickness of the transferred nitride semiconductor layer may be increased to the desired value through the growth of an additional nitride epitaxial layer (140) onto the nitride semiconductor epitaxial layer (130).  Thus, a person of ordinary skill in the art would be motivated to grow a nitride epitaxial layer (140) to a total thickness in the range of 1 to 50 m as taught by Whitehead with the motivation for doing so being to produce a tiled arrangement of seed crystals which has 
Regarding claim 27, Bachrach teaches that the first release layer has a different composition than both a first portion of the first crystal and the first epitaxial layer, and the second release layer has a different composition than both a second portion of the second crystal and the second epitaxial layer (see, e.g., Figs. 4-7 and col. 5, l. 65 to col. 7, l. 28 which teach that the separation layer (80) in the first and second crystal assembly may be formed by ion implantation; see specifically col. 6, ll. 52-64 which teach that hydrogen ion implantation produces an internal hydrogen rich layer at the separation layer (80) which necessarily means that the separation layer (80) in both the first and second release layer has a different composition than the donor portion (85) and the donor substrate (70) in both the first and second crystal assembly), but does not explicitly teach that the first and second epitaxial layers are grown expitaxial layers.  However, as noted supra with respect to the rejection of claim 1, in Fig. 8 and ¶[0032] Yoon specifically teaches an embodiment in which a release layer (120a) comprised of a nitride such as InN is epitaxially grown on a substrate (100) and this is followed by the epitaxial growth of another nitride semiconductor layer (130) comprised of a different nitride such as GaN on the release layer (120a) while ¶[0021] teaches that the substrate may be, for example, SiC or Al2O3.  Thus, the teachings of Yoon show that the use of a grown epitaxial layer (130) would involve the use of a release layer (i.e., InN) which has a different composition than the first or second crystal (i.e., SiC or Al2O3) and the first or second grown epitaxial layer (i.e., GaN).  
Regarding claim 31, Bachrach, Whitehead, and Tsuno do not explicitly teach that the first release layer is formed by growing a layer on a surface of the first crystal and the second release layer is formed by growing a layer on a surface of the second crystal.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-8 and ¶¶[0019]-[0032] as well as elsewhere throughout the entire reference Yoon teaches an analogous method for transferring one or more epitaxially grown layer from a first crystal through the use of a release layer.  In Fig. 8 and ¶[0032] Yoon specifically teaches an embodiment in which a release layer (120a) comprised of a nitride such as InN is epitaxially grown on a substrate (100) and this is followed by the epitaxial growth of another nitride semiconductor layer (130) comprised of a different nitride such as GaN on the release layer (120a).  As explained specifically in Figs. 6-7 and ¶¶[0030]-[0031], the epitaxial nitride layer (130) may be attached to a carrier substrate (150) and released from the growth substrate (100) by heating the assembly such that the InN release layer (120) is converted to a metal layer (120a) which may be selectively removed via etching in an acid solution.  Thus, a person of ordinary skill in the art would readily recognize that the method of forming an ion implanted layer (80) and transferring a donor portion (85) to a handle substrate via electrochemical etching as taught by Bachrach and Whitehead may also be accomplished through the use of epitaxially grown first and second release layers (120) and a first and second epitaxially grown layer (130) as taught by Yoon with the motivation for doing so being to minimize crystal damage due to ion implantation and provide a means for reproducing the transferred layer via epitaxial growth.  
Regarding claim 32, Bachrach, Whitehead, and Tsuno do not explicitly teach that the first grown epitaxial layer and the second grown epitaxial layer comprise GaN and the first release layer and the second release layer comprise AlxInyGa1-x-yN, where 0 <x, y, x+y <1.  However, as noted supra with respect to the rejection of claims 1 and 31, in Fig. 8 and ¶[0032] Yoon specifically teaches an embodiment in which a release layer (120a) comprised of a nitride such as InN is epitaxially grown on a substrate (100) and this is followed by the epitaxial growth of another nitride semiconductor layer (130) comprised of a different nitride such as GaN on the release layer (120a).  As explained specifically in Figs. 6-7 and ¶¶[0030]-[0031], the epitaxial nitride layer (130) may be attached to a carrier substrate (150) and released from the growth substrate (100) by heating the assembly such that the InN release layer (120) is converted to a metal layer (120a) which may be selectively removed via etching in an acid solution.  Thus, a person of ordinary skill in the art would readily recognize that the method of forming an ion implanted layer (80) and transferring a donor portion (85) to a handle substrate via electrochemical etching as taught by Bachrach and Whitehead may also be accomplished through the use of an epitaxially grown first and second InN release layer (120) and a first and second epitaxially grown GaN layer (130) as taught by Yoon with the motivation for doing so being to minimize crystal damage due to ion implantation and provide a means for reproducing the transferred layer via epitaxial growth.  
Regarding claim 33, Bachrach, Whitehead, Tsuno, and Yoon do not explicitly teach that the first grown epitaxial layer and the second grown epitaxial layer are formed by a deposition process comprising at least one of MOCVD, MBE, or HVPE.  However, in ¶[0100] Ghyselen teaches that high quality epitaxial layers of Group III nitride .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach in view of Whitehead and further in view of Yoon and Ghyselen and still further in view of Tsuno and even further in view of U.S. Patent Appl. Publ. No. 6,562,127 to Kud, et al. (“Kud”). 
Regarding claim 2, Bachrach, Whitehead, Yoon, and Tsuno do not explicitly teach that the second crystal assembly comprises at least a portion of the first crystal that is separated from the first region of the first epitaxial layer.  However, in at least col. 4, ll. 25-48 and col. 13, ll. 35-56 Kud teaches that the use of the same single crystal substrate (100) to produce a plurality of split-off substrates is advantageous from an economical standpoint since a large number of thin split-off substrates can be produced from a single crystal substrate (100).  Thus, a person of ordinary skill in the art would look to the teachings of Kud and would be inclined to form the plurality of donor portions (85) utilized in the method of Bachrach by ion implanting and cleaving individual layers from the same single crystal ingot (15) with the motivation for doing so being to more efficiently utilize the raw material available from the single crystal ingot.  
Bachrach, Whitehead, and Tsuno also do not teach that the first epitaxial layer is a grown epitaxial layer.  However, as noted supra with respect to the rejection of claim 1, .  

Claims 3-6, 10-11, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach in view of Whitehead and further in view of Yoon and Ghyselen and still further in view of Tsuno, and even further in view of U.S. Patent Appl. Publ. No. 2008/0156254 to Dwilinski, et al. (“Dwilinski”). 
Regarding claim 3, Bachrach, Whitehead, and Tsuno do not explicitly teach that the first grown epitaxial layer and the second grown epitaxial layer comprise GaN.  However, in Figs. 1-5 & 22 and ¶¶[0140]-[0238] as well as elsewhere throughout the entire reference Dwilinksi teaches that by positioning adjacent GaN seed crystals having supra with respect to the rejection of claim 1, this is further supported by at least Fig. 8 and ¶[0032] of Yoon specifically teaches an embodiment in which a release layer (120a) comprised of a nitride such as InN is epitaxially grown on a substrate (100) and this is followed by the epitaxial growth of another nitride semiconductor layer (130) comprised of a different nitride such as GaN on the release layer (120a).  Thus, the teachings of Yoon further show that first and second grown epitaxial layers comprised of GaN may be detached and used to produce the tiled arrangement utilized in the method of Bachrach, Tsuno, Whitehead, and Dwilinski.  
Regarding claim 4, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that an average dislocation density of each of the first grown epitaxial layer and the second grown epitaxial layer is below 107 cm-2.  However, as noted supra with respect to the rejection of claim 3, in Figs. 1-5 & 22 and ¶¶[0140]-[0238] as well as elsewhere throughout the entire reference Dwilinksi teaches that by positioning adjacent GaN seed crystals having the desired crystallographic orientation adjacent to each other, a merged seed crystal (82) forms as a result of crystal growth from the seed crystals.  In ¶¶[0046]-[0054] Dwilinski further teaches that GaN single crystals obtained as a result of 2 cm-2.  Thus, based on the teachings of Dwilinski an ordinary artisan would readily recognize that GaN may be utilized as the donor substrate (55) in the crystal growth process of Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno and that the GaN seed crystals and, consequently, the epitaxially grown first and second epitaxial layers may themselves may be grown to a dislocation density of less than 107 cm-2.  The motivation for utilizing GaN seeds and first and second epitaxially grown layers having a dislocation density of less than 107 cm-2 in the process of Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno is to provide a plurality of smaller sized seed crystals which permit the growth of a larger-sized single-crystal substrate with a low defect density by a known vapor phase deposition process such as hydride vapor phase epitaxy or metalorganic chemical vapor deposition.  
Regarding claim 5, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that the average dislocation density of each of the first grown epitaxial layer and the second grown epitaxial layer is below 105 cm-2.  However, as noted supra with respect to the rejection of claims 3-4, in Figs. 1-5 & 22 and ¶¶[0140]-[0238] as well as elsewhere throughout the entire reference Dwilinksi teaches that by positioning adjacent GaN seed crystals having the desired crystallographic orientation adjacent to each other, a merged seed crystal (82) forms as a result of crystal growth from the seed crystals.  In ¶¶[0046]-[0054] Dwilinski further teaches that GaN single crystals obtained as a result of the process may have a dislocation density lower than 102 cm-2.  Thus, based on the teachings of Dwilinski an ordinary artisan would readily recognize that GaN may be utilized as the donor substrate (55) in the crystal growth process of Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno and that the GaN seed crystals and, 5 cm-2.  The motivation for utilizing GaN seeds having a dislocation density of less than 105 cm-2 in the process of Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno is to provide a plurality of smaller sized seed crystals which permit the growth of a larger-sized single-crystal substrate with a low defect density by a known vapor phase deposition process such as hydride vapor phase epitaxy or metalorganic chemical vapor deposition.  
Regarding claim 6, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that the handle substrate is selected from gallium nitride, indium nitride, gallium aluminum indium nitride, and aluminum nitride.  However, when performing crystal growth of GaN onto a plurality of GaN seed crystals at elevated temperatures as per the teachings of Dwilinski, person of ordinary skill in the art would readily recognize the desirability of using a handle substrate (5) comprised of the same material as the seed crystals (85) (i.e., GaN) with the motivation for doing so being to avoid the propensity for contamination of the as-grown layer by foreign species present in the handle substrate and to ensure there is no thermal expansion mismatch between the handle substrate (5) and the seed crystals (85).  
Regarding claim 10, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that the handle substrate has a thermal expansion coefficient parallel to a surface on which the adhesion layer is disposed that is between 5.5×10-6 K-1 and 6.5×10-6 K-1 at temperatures between room temperature and 700 degrees Celsius.  However, as noted supra with respect to the rejection of claims 3 and 6, in Figs. 1-5 & 22 and ¶¶[0140]-[0238] as well as elsewhere throughout the entire reference Dwilinksi -6 K-1and about 6.5×10-6 K-1 between room temperature and 700 °C.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  
Regarding claim 11, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that the handle substrate has substantially the same composition as the first and second crystals.  However, as noted supra with respect to the rejection of 
Regarding claim 21, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that the handle substrate comprises an oxide, nitride, or oxynitride of at least one of Al, Ga, or In.  However, as noted supra with respect to the rejection of claims 3 and 6, when performing crystal growth of GaN onto a plurality of GaN seed crystals at elevated temperatures as per the teachings of Dwilinski, person of ordinary skill in the art would readily recognize the desirability of using a handle substrate (5) comprised of the same material as the seed crystals (85) (i.e., GaN) with the motivation for doing so being to avoid the propensity for contamination of the as-grown layer by foreign species present in the handle substrate and to ensure there is no thermal expansion mismatch.  In this case the handle substrate would comprise a nitride of Ga as claimed.  
Regarding claim 25, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that the crystalline composition is grown over the tiled substrate to form a supra with respect to the rejection of claim 3, in Figs. 1-5 & 22 and ¶¶[0140]-[0238] as well as elsewhere throughout the entire reference Dwilinksi teaches that by positioning adjacent GaN seed crystals having the desired crystallographic orientation adjacent to each other, a merged seed crystal (82) forms as a result of crystal growth from the seed crystals.  In the Abstract, ¶¶[0018]-[0020], and ¶[0142] Dwilinski specifically teaches that growth of GaN onto seed crystals provided in an environment of supercritical ammonia (i.e., the ammonothermal method) allows for a reduction of defects and an improvement in the quality of the grown GaN single crystal.  Thus, a person of ordinary skill in the art would look to the teachings of Dwilinski and would readily recognize that the method of forming a tiled substrate and growing a merged crystal as taught by the combination of Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno may be performed by the ammonothermal crystal growth process with the motivation for doing so being to produce a higher quality and larger-sized GaN single crystal with fewer crystalline defects.  

Claims 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach in view of Whitehead and further in view of Yoon and Ghyselen and still further in view of Tsuno and even further in view of U.S. Patent Appl. Publ. No. 2009/0298265 to Shinsuke Fujiwara (“Fujiwara”). 
Regarding claim 12, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach the specific orientation of the first and second crystal as claimed.  However, in Figs. 3-5 and col. 7, l. 6 to col. 8, l. 51 Tsuno teaches that the crystal orientation between the crystal structure of adjacent plates in the tiled arrangement,  and, is preferably less than 3° in order to avoid the formation of crystal defects and may be determined through X-ray diffraction.  Thus, a person of ordinary skill in the art would be motivated to ensure that the claimed misorientation angles ,  and  between adjacent donor portions (85) in the method of Bachrach are less than 0.5, 1, and 1°, respectively, in order to grow a merged crystal having fewer defects.  Alternatively, in the Abstract, Figs. 1-4, and entirety of Fujiwara teach an analogous method of growing a large-area merged crystal in which:  
wherein a first domain of the merged crystal, overlying the first region of the first epitaxial layer, has a first nominal crystallographic orientation (x1, y1, z1), and a second domain of the merged crystal, overlying the second region of the second epitaxial layer, has a second nominal crystallographic orientation (x2, y2, z2), the first nominal crystallographic orientation (x1, y1, z1) and the second nominal crystallographic orientation (x2, y2, z2) being identical; and wherein z1 is a negative surface normal of the first nominal crystallographic orientation, and x1 and y1 are crystallographic vectors that are orthogonal to z1; z2 is a negative surface normal of the second nominal crystallographic orientation, and x2 and y2 are crystallographic vectors that are orthogonal to z2 (see, e.g., Figs. 1-2, ¶¶[0015]-[0017], and ¶¶[0026]-[0042] which teach arranging a plurality of Group III-nitride crystal plates (10) which each have a nominal crystallographic orientation (x1, y1, z1) and (x2, y2, z2) that are identical in order to form a tiled substrate); 
a polar misorientation angle  between z1 and z2 is greater than 0.005 degrees and less than 0.5 degrees (see, e.g., Figs. 1-2, ¶¶[0015]-[0017], and 
a misorientation angle  between x1 and x2 is greater than 0.01 degrees and less than 1 degree; and a misorientation angle  between y1 and y2 is greater than 0.01 degrees and less than 1 degree (see, e.g., Figs. 1-2, ¶¶[0015]-[0017], and ¶¶[0026]-[0042] which teach an embodiment wherein the edge faces (10t) of square-shaped crystal plates (10) are touching; as such, an ordinary artisan would readily recognize that in order for the exposed faces (10m) to exhibit a misorientation angle of less than 0.5° it would be desirable for the edges faces (10t) in both the x and y directions to be prepared such that they also possess a misorientation angle of less than 0.5°). 
Thus, a person of ordinary skill in the art would look to the teachings of Fujiwara and would be motivated to ensure that the misorientation angles ,  and  between adjacent donor portions (85) in the method of Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno is less than 0.5° in order to grow a merged crystal having improved crystallographic alignment between adjacent donor portions (85) such that a larger merged crystal having a more cohesive and improved crystal structure may be produced for the formation of electronic and/or optoelecronic devices thereupon.  
Regarding claim 13, Bachrach, Whitehead, Yoon, Ghyselen, Tsuno, and Fujiwara do not explicitly teach that the first domain and the second domain are separated by a line of dislocations with a linear density less than 2×105 cm-1; a polar misorientation angle  between the first domain and the second domain is less than 0.3 degree; and azimuthal misorientation angles  and  are less than 0.6 degree.  However, since the method does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of first and second domains separated by a line of dislocations with a linear density less than 2×105 cm-1, a polar misorientation angle  between the first domain and the second domain of less than 0.3 degree, and misorientation angles  and  of less than 0.6 degree, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 20, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach performing a bulk crystal growth process on a surface of the merged crystal or on a surface prepared from the merged crystal to form a bulk crystal.  However, since the purpose of Tsuno is to merge a plurality of smaller seed crystals into a larger-sized, high-quality single crystal during crystal growth, an ordinary artisan would readily recognize that still-larger merged crystals may be obtained by utilizing the thus-grown merged crystal as seeds and repeating the bonding and crystal growth processes disclosed in Figs. 6 and 12.  The motivation for doing so is to produce even larger and higher-quality single crystal substrates which permit the economies of scale to be advantageously exploited.  Alternatively, in Figs. 1C & 2 and ¶¶[0043]-[0050] Fujiwara teaches an analogous method of laterally and vertically growing a second Group III-nitride crystal (20) over the exposed areas of the major faces (10m) of a plurality of crystal .  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach in view of Whitehead and further in view of Yoon and Ghyselen and still further in view of Tsuno and even further in view of Official Notice. 
Regarding claim 16, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that the first crystal assembly and the second crystal assembly are placed on the handle substrate by at least one of a pick and place machine, or robot, or a die attach tool.  However, in order to obtain extremely precise alignment between adjacent crystal plates where the difference in crystal orientation of adjacent crystallographic planes is less than 3° as per the teachings of Tsuno, an ordinary artisan would be motivated to utilize a robot or automated mechanical means as is known in the art and which is capable of providing the minute sample movement necessary to obtain the desired degree of alignment.  Accordingly, Official Notice is taken of the fact that it would have been obvious to utilize at least one of a pick and place machine, a robot, or a die attach tool in order to place the crystals onto the handle substrate with the desired degree of precision.  Official Notice unsupported by documentary evidence is proper when the See, e.g., MPEP 2144.03.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach in view of Whitehead and further in view of Yoon and Ghyselen and still further in view of Tsuno and even further in view of U.S. Patent Appl. Publ. No. 2003/0082466 to del Puerto, et al. (“del Puerto”). 
Regarding claim 17, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that a region of the second crystal that is separated from the second region of the second grown epitaxial layer is attached to a block and the block is placed in a kinematic mount configured to align the first and second crystal assemblies and the handle substrate during the bonding processes.  However, in Figs. 1-2 and ¶¶[0039]-[0047] as well as elsewhere throughout the entire reference del Puerto teaches an embodiment of an alignment system in which a wafer (207) is aligned with and secured to a block in the form of a chuck (211) by electrostatic attraction.  The chuck (211) itself is supported by kinematic mounts in the form of vee-blocks (219)-(221) and hemispheres (222)-(224) while the position of the chuck (211) is controlled by an alignment stage (218).  In this manner the location of the wafer can be repeatably controlled to within 2 microns.  Thus, a person of ordinary skill in the art would look to the teachings of del Puerto and would readily recognize that the location and placement of the donor substrates (55) relative to the handle substrate (5) in the method of Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno may be repeatably controlled by attaching the donor substrates (55) to a chuck (211) which is placed in a kinematic mount with the .  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach in view of Whitehead and further in view of Yoon and Ghyselen and still further in view of Tsuno and even further in view of U.S. Patent Appl. Publ. No. 2009/0170286 to Tsukamoto, et al. (“Tsukamoto”). 
Regarding claim 22, Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno do not explicitly teach that the first and second grown epitaxial layers are patterned with a plurality of channels as claimed.  However, in Figs. 19-20 and Embodiment 6 at ¶¶[0235]-[0248] as well as elsewhere throughout the reference Tsukamoto teaches an analogous embodiment of manufacturing a semiconductor substrate in which a plurality of semiconductor layers (105) are provided on a base substrate (100).  Tsukamoto specifically teaches that:  
the first epitaxial layer is a patterned layer that comprises a plurality of channels that extend through the first epitaxial layer (see, e.g., Figs. 20A-E and ¶¶[0235]-[0248] which teach that a single crystal substrate (110) having a damaged region (115) at a predetermined depth is separated into nine individual semiconductor layers (105) via a plurality of cut regions (146) which extend through the damaged region (115); furthermore, Fig. 19B shows that a matrix of three rows and three columns in a region (144) is formed by bonding the semiconductor layers (105) to a base substrate (100), and the channels are between 10 microns and 10 millimeters wide (see, e.g., ¶[0144] which teaches an 
the second epitaxial layer is a patterned layer that comprises a plurality of channels that extend through the second epitaxial layer (see, e.g., Fig. 19B and ¶¶[0235]-[0248] which teach that a plurality of semiconductor layers (105) separated into three rows by three columns by cut regions (146) are bonded to base substrate (100) which therefore means that there exists a second patterned epitaxial layer), and the channels are between 10 microns and 10 millimeters wide (see, e.g., ¶[0144] which teaches an embodiment in which a width of an analogous cut portion (116) can be, for example, in the overlapping range of 1 to 30 mm).
Thus, a person of ordinary skill in the art would look to the teachings of Tsukamoto and would readily recognize that each donor portion (85) formed in the method of Bachrach, Whitehead, Yoon, Ghyselen, and Tsuno may be cut via a plurality of channels having a width in the claimed range of between 10 microns and 10 millimeters with the motivation for doing so being to form a plurality of smaller single crystal semiconductor layers which are separate from one larger single crystal semiconductor layer in order to, for example, form a plurality of smaller, yet discrete electronic and/or optoelectronic devices on each individual single crystal semiconductor layer and/or to control the materials properties of the resulting merged crystal via control of the size and dimensions of the initial seed crystals provided on the handle substrate.  



Response to Arguments
Applicant's arguments filed December 30, 2021, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  Applicants’ arguments regarding the definition of a “release layer” as claimed remain unpersuasive for reasons noted in the December 14, 2021, Advisory Action.  U.S. Patent Appl. Publ. No. 2006/0228901 to Yoon, et al. (“Yoon”) has been introduced to teach the newly added claim limitations relating to the recitation of a “grown epitaxial layer.”  Additionally, Yoon also teaches the use of an epitaxially grown “release layer” in order to detach an epitaxial layer, thereby rendering applicants’ arguments moot.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714